         Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 1 of 30




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


CERTAIN UNDERWRITERS AT            )
LLOYD’S, LONDON,                   )
                Plaintiffs,        )
                                   )
            Vs.                    )                 DOCKET NUMBER
                                   )
R&B INVESTMENTS, LLC,              )
TIMOTHY J. RUSSELL,                )
THOMAS BRODERICK,                  )
TRINITY GREEN INVESTMENTS, LLC, and)
BOARD OF TRUSTEES OF THE 488 DOT )
CONDOMINIUM TRUST                  )
                 Defendants.       )


     COMPLAINT FOR DECLARATORY RELIEF AND CLAIM FOR JURY TRIAL


                                    NATURE OF ACTION

       1.      This Complaint is a request for judgment declaring that an insurance policy issued

by Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616 (“Underwriters”)

does not require Underwriters to continue to defend, or to indemnify, R&B Investments, LLC, or its

principals, relative to the claims brought against them in the case of Board of Trustees of the 488

DOT Condominium Trust vs. R&B Investments, LLC, Timothy J. Russell d/b/a Russell Design

Associates, and Thomas Broderick, Jr., Esq., Suffolk Superior Court C.A. No. 20-2009C (the

“Underlying Action”). Underwriters are also seeking declarations that they have no duty to defend

or indemnify Trinity Green Investments, LLC.

                                JURISDICTION AND VENUE




                                                1
         Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 2 of 30




        2.     This Court has jurisdiction over this matter under 28 USC § 1332 in that it arises

between citizens of different states / countries and the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

        3.     Venue is proper in this district under 28 USC § 1391(a)(2) and (b)(2) as this action

concerns a commercial insurance policy issued to R&B Investments, LLC (“R&B”), as developer

of property located in Boston, Massachusetts, the policy was issued in Massachusetts, the insured

risk is the property in Boston, and the work on the project that is the subject matter of the

Underlying Action took place at the property in Boston, Massachusetts.

                                             PARTIES

        4.     Underwriters are those individuals subscribing to a policy of insurance, Policy

QML1443616, providing certain commercial general liability coverage, effective November 12,

2014 – October 31, 2016.

        5.     R&B is a Massachusetts limited liability company with a principal place of business

at 180 Canton Avenue, Milton, Massachusetts.

        6.     Timothy J. Russell (“Russell”) is an individual who, upon information and belief,

resides at 58 Evergreen Street, Kingston, Massachusetts.

        7.     Thomas Broderick, Jr. (“Broderick”) is an individual who, upon information and

belief, resides 180 Canton Avenue, Milton, Massachusetts.

       8.      Russell is understood to have been a principal of R&B.

       9.      The Complaint in the Underlying Action alleges Russell was also an architect and

licensed construction supervisor who was engaged by R&B “to provide architectural services, as

well as construction and development management services” relative to a condominium




                                                     2
          Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 3 of 30




construction project at 488 Dorchester Street, South Boston, Massachusetts, and the underlying

plaintiff brings claims against him in those capacities.

        10.     Broderick is understood to have been a principal of R&B.

        11.     The Complaint in the Underlying Action alleges Broderick was also an attorney who

was “the declarant - appointed Trustee of the 488 DOT Condominium Trust” and that he “served

as the sole trustee of the Trust until May 23, 2017,” and the underlying plaintiff brings claims

against him in that capacity(ies).

        12.     Trinity Green Investments, LLC (“Trinity”) is a Massachusetts limited liability

company with a principal place of business at 180 Canton Avenue, Milton, Massachusetts.

        13.     Russell and Broderick are also the managers of Trinity.

                         OTHER INTERESTED DEFENDANT PARTY

        14.     The Board of Trustees of the 488 DOT Condominium Trust (“the Trust”) is the

plaintiff in the Underlying Action, and is the duly elected board of trustees of The 488 DOT

Condominium Trust, under a Declaration of Trust dated August 16, 2016 that established the

Trust as the organization of unit owners of the Condominium, said Trustees being owners of

certain units at, and residents of, 488 Dorchester Street, South Boston, Massachusetts.

                         BACKGROUND / FACTUAL ALLEGATIONS

        15.     The Trust has filed the Underlying Action in Suffolk Superior Court, Civil Action

No. 20-2009C, asserting claims against R&B, Broderick and Russell. A true copy of the Complaint

in that Underlying Action is attached hereto as Exhibit “A” (without copies of the trust documents

originally filed with that Complaint).

        16.     After being granted leave to amend, the Trust filed an Amended Complaint on or

about March 23, 2021, adding Trinity as a defendant and asserting a claim of Fraudulent Transfer



                                                   3
            Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 4 of 30




against R&B and Trinity. A true copy of the Amended Complaint in that Underlying Action is

attached hereto as Exhibit “B” (without copies of the trust documents and deeds originally filed with

that Amended Complaint).

        17.        The claims in the Underlying Action all arise out of alleged construction and design

defects relative to a condominium construction project involving the development of thirty-three

(33) residential units and one commercial unit building at 488 Dorchester Street, South Boston, MA

(“the Project”).

        18.        R&B purchased the property at 488 Dorchester Street, South Boston, MA, in late

2014, and retained Trinity as the general contractor for the Project.

        19.        Trinity subcontracted all the construction work on the Project to subcontractors

including Pro Construction, who in turn subcontracted with the siding, framing, drywall, painting,

and roofing sub-subcontractors.

        20.        Construction on the Project was completed in the Fall of 2016.

        21.        Sales of condominium units began to close in November 2016. Control of the

Condominium Association was passed to the unit owners in 2017.

        22.        The Trust’s Amended Complaint alleges that on or about January 17, 2018, R&B

conveyed the Commercial Unit developed in the Project to Trinity for less than “reasonably

equivalent value in exchange for the transfer” “with actual intent to hinder, delay or defraud the

[Trust].”

        23.        The Trust asserts claims against R&B for Negligence, Breach of Implied Warranty,

and Breach of Fiduciary Duty, alleging “significant defects in the design and/or construction of the

Condominium common areas and facilities.”




                                                    4
         Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 5 of 30




       24.     The Trust’s Complaint alleges the defects require the work to be corrected and that

the Trust has expended, and will continue to expend, “sums to correct the material defects,

deficiencies and inadequacies existing in said improvements and the resulting property damage.”

       25.     The Trust also alleges that the construction and/or design deficiencies resulted in

“water infiltration issues associated with the building envelope” and caused “significant physical

damage to the Condominium, including but not limited to, degradation of various other components

of the Condominium common areas and facilities, degradation of the individual Condominium

units, and a diminution in value of the Condominium common areas and facilities and/or units.”

       26.     The Trust alleges that R&B breached its fiduciary duty “as the declarant [of the

Condominium Trust] and developer” to “submit the common areas and facilities” free from defects

by submitting the common areas in a substandard condition, including design and construction

defects, then failing and refusing to address and remediate the issues despite actual and/or

constructive knowledge, and refraining from pursuing the Trust’s claims against itself or “taking

any other action concerning such deficiencies.”

       27.     The Trust asserts a separate claim against Broderick “as the sole Trustee of the

organization of unit owners at the Condominium following the development and construction of the

Condominium building and common areas and facilities,” for breaching fiduciary duties by failing

to ensure common areas and facilities were adequately and properly constructed, failing to repair or

assess repairs during the time R&B as developer/declarant owned a substantial number of units,

acting in his and R&B’s interests and contrary to the interests and purposes of the Trust.

       28.     The Trust asserts counts against Russell, “individually and d/b/a Russell Design

Associates” for Negligence and Breach of Contract (as third party beneficiary) alleging that Russell

was negligent regarding the design, the submission of certain certifications to the City of Boston



                                                  5
          Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 6 of 30




that common areas and facilities were in good condition and in compliance with applicable codes,

rules and regulations (“the certifications”), and the supervision of construction on the Project.

        29.     The Trust also asserts a count against Russell for Negligent Misrepresentation,

alleging that the certifications submitted by Russell were inaccurate because the Condominium

building, facilities and common areas “were not constructed in conformance with the submitted

and approved plans and specifications” and all applicable rules, codes and regulations.

        30.     In its Amended Complaint, the Trust asserts a count against R&B and Trinity

alleging a Fraudulent Transfer of the Commercial Unit and seeking an order to “return the asset

to the hands of R&B Investments, LLC.”

        31.     Underwriters are providing a defense to R&B in the Underlying Action under a

reservation of rights.

                                       POLICY LANGUAGE

        32.     At all times relevant hereto, Underwriters issued a commercial insurance policy,

Policy QML1443616, to R&B Investment, LLC, whose business operations are described for

premium classification purposes as “Real Estate Development Property – Excluding Products

and/or Completed Operations,” with a policy period beginning November 12, 2014, and extended

by endorsements to October 31, 2016 (“the Policy”). A true and correct copy of the Policy is

attached hereto as Exhibit “C.”

        33.     The Policy provides certain commercial general liability insurance coverage.

        34.     The following relevant provisions appear in Section I of the Policy’s Commercial

General Liability Coverage Form (CG 00 01 12 04):

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM




                                                   6
 Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 7 of 30




Various provisions in this policy restrict coverage. Read the entire policy carefully
to determine rights, duties and what is and is not covered.

Throughout this policy the words “you” and “your” refer to the Named Insured
shown in the Declarations, and any other person or organization qualifying as a
Named Insured under this policy. The words “we”, “us” and “our” refer to the
company providing this insurance.

The word “insured” means any person or entity identified as such under Section II –
Who is an Insured.

Other words and phrases that appear in quotation marks have special meaning.
Refer to Section V – Definitions.

SECTION I – COVERAGES
COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
LIABILITY
1.     Insuring Agreement
       a. We will pay those sums that the insured becomes legally obligated to pay
          as damages because of "bodily injury" or "property damage" to which
          this insurance applies. We will have the right and duty to defend the
          insured against any "suit" seeking those damages. However, we will
          have no duty to defend the insured against any “suit” seeking damages
          for “bodily injury” or “property damage” to which this insurance does
          not apply. We may, at our discretion, investigate any "occurrence" and
          settle any claim or "suit" that may result . . .

           No other obligation or liability to pay sums or perform acts or services is
           covered unless explicitly provided for under Supplementary Payments -
           Coverages A and B.

       b. This insurance applies to “bodily injury” and “property damage” only
          if:
          (1) The “bodily injury” or “property damage” is caused by an
          “occurrence” that takes place in the coverage territory;
          (2) The “bodily injury” or “property damage” occurs during the policy
          period; and . . .
          ...

2.     Exclusions

       This insurance does not apply to:

               a. Expected or Intended Injury




                                           7
 Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 8 of 30




           “Bodily injury” or “property damage” expected or intended from the
           standpoint of the insured. This exclusion does not apply to “bodily injury”
           resulting from the use of reasonable force to protect persons or property.
           ...

           j. Damage to Property

           (1)    Property you own, rent or occupy, including costs and expenses
           incurred by you, or any other person, organization or entity, for repair,
           replacement, enhancement, restoration or maintenance of such property for
           any reason, including prevention of injury to a person or damage to
           another’s property;

           (2)     Premises you sell, give away or abandon, if the “property damage”
           arises out of any party of those premises;
           ...
           (5)     That particular part of real property on which you or any
           contractors or subcontractors working directly or indirectly on your behalf
           are performing operations, if the property damage arises out of those
           operations; or

           (6)     That particular part of any property that must be restored, repaired
           or replaced because “your work” was incorrectly performed on it.
           ...

           Paragraph (2) of this exclusion does not apply if the premises are “your
           work” and were never occupied, rented or held for rental by you.
           …

           Paragraph (6) of this exclusion does not apply to “property damage”
           included in the “products-completed operations hazard.”
           ...

           m. Damage to Impaired Property or Property Not Physically Injured

           “Property damage” to “impaired property” or property that has not been
           physically injured, arising out of:
           (1) a defect, deficiency, inadequacy, or dangerous condition in “your
               product” or “your work”
           …
           This exclusion does not apply to the loss of use of other property arising out
           of sudden and accidental physical injury to “your product” or “your work”
           after it has been put to its intended use.
           ...

COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

                                     8
         Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 9 of 30




       1.       Insuring Agreement
                a. We will pay those sums that the insured becomes legally obligated to pay as
                damages because of "personal and advertising injury" to which this insurance
                applies. We will have the right and duty to defend the insured against any "suit"
                seeking those damages. However, we will have no duty to defend the insured
                against any "suit" seeking damages for "personal and advertising injury" to
                which this insurance does not apply.
                ...

       35.      Section II of the Policy’s Commercial General Liability Coverage Form governs

who qualifies as an insured under the following relevant provisions:

       SECTION II – WHO IS AN INSURED

       1.        If you are designated in the Declarations as:
             ...
             c. A limited liability company, you are an insured. Your members are also insureds, but
             only with respect to the conduct of your business. Your managers are insureds, but only
             with respect to their duties as your managers.
             ...

       No person or organization is an insured with respect to the conduct of any current or past
       partnership, joint venture or limited liability company that is not shown as a Named Insured
       in the Declarations.
       ...


       36.      The Policy defines the terms applicable to Coverage A – Bodily Injury and Property

Damage Liability and Coverage B – Personal and Advertising Injury Liabiltiy in Section V,

including:


       SECTION V – DEFINITIONS
       ...
       8.     “Impaired property” means tangible property, other than “your product” or “your
       work”, that cannot be used or is less useful because:
              a. It incorporates “your product” or “your work” that is known or thought to be
              defective, deficient, inadequate or dangerous; or
              b. You have failed to fulfill the terms or a contract or agreement;

                if such property can be restored to use by:
                a. The repair, replacement, adjustment, or removal of “your product” or “your
                     work”; or

                                                  9
 Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 10 of 30




       b. Your fulfilling the terms of the contract or agreement.
...

13.    “Occurrence” means an accident, including continuous or repeated exposure to
substantially the same general harmful conditions.
14.     "Personal and advertising injury" means injury, including consequential "bodily
injury", arising out of one or more of the following offenses:
        a. False arrest, detention or imprisonment;
        b. Malicious prosecution;
        c. The wrongful eviction from, wrongful entry into, or invasion of the right of
        private occupancy of a room, dwelling or premises that a person occupies,
        committed by or on behalf of its owner, landlord or lessor;
        d. Oral or written publication, in any manner, of material that slanders or libels a
        person or organization or disparages a person's or organization's goods,
        products or services;
        e. Oral or written publication, in any manner, of material that violates a person's
        right of privacy;
        f. The use of another's advertising idea in your "advertisement"; or
        g. Infringing upon another's copyright, trade dress or slogan in your
        "advertisement".
        ...

16.    “Products-completed operations hazard”:
       a. Includes all “bodily injury” and “property damage” occurring away from
       premises you own or rent and arising out of “your product” or “your work” except:
        ...
              (2) Work that has not yet been completed or abandoned. However, “your
                  work” will be deemed completed at the earliest of the following times:
                      (a) When all of the work called for in your contract has been
                          completed.
                      (b) When all of the work to be done at the job site has been
                          completed if your contract calls for work at more than one job
                          site.
                      (c) When that part of the work done at a job site has been put to its
                          intended use by any person or organization other than another
                          contractor or subcontractor working on the same project.
              Work that may need service, maintenance, correction, repair, or
              replacement, but which is otherwise complete, will be treated as completed.
              ...

17.    “Property damage” means:
       a. Physical injury to tangible property, including all resulting loss of use of
       that property. All such loss of use shall be deemed to occur at the time of the
       physical injury that cause it; or



                                         10
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 11 of 30




                   b. Loss of use of tangible property that is not physically injured. All such
                   loss of use shall be deemed to occur at the time of the occurrence that caused
                   it. …

             ...

       22.         “Your work”:
                   a. Means:
                    (1) Work or operations performed by you or on your behalf; and
                    (2) Materials, parts, or equipment furnished in connection with such work
                    or operations.
                   b. Includes:
                    (1) Warranties or representations made at any time with respect to the
                    fitness, quality, durability, performance or use of “your work”; and
                    (2) The providing or failure to provide warnings or instructions.

       37.         The Policy includes an endorsement labeled Exclusion - Independent Contractors,

LLICEXCL(04/98) that provides:

       This insurance does not apply to “bodily injury”, “property damage” . . . for operations
       performed for you by independent contractors or your acts or omissions in connection with
       your general supervision of such operations.


       38.         The Policy’s CGL BLANKET ENDORSEMENT CNL- El02 (01-08), also adds a

Classification Limitation and a section of “Additional Exclusions” providing in pertinent part as

follows:


       A.          Classification Limitation

                   Coverage under this policy is specifically limited to those operations
                   described by the classification(s) in the Commercial General Liability
                   Coverage Part Declarations. This policy does not apply to any operations
                   not specifically listed in the Commercial General Liability Coverage Part
                   Declarations or endorsed hereon.
       ...
       C.          Additional Exclusions

       The following exclusions are added to the policy:

                   This insurance does not apply to:



                                                       11
         Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 12 of 30




                3. Employees of Independent Contractors

                “Bodily injury”, “property damage”, “personal and advertising injury”, or any
                injury, loss or damage:

                a. Sustained by any employee of an independent contractor contracted by you or
                    on your behalf; or
                b. Arising out of operations performed for you by independent contractors or
                    your acts or omissions in connection with your general supervision of such
                    operations.
                ...

                12. Professional Services Exclusion

                A. The following exclusion is added to Paragraph 2., Exclusions to Section I –
                   Coverage A – Bodily Injury and Property Damage Liability:

                     This insurance does not apply to “bodily injury” or “property damage”
                     arising out of failure to render any type of professional service. We will have
                     no duty to defend the insured against any “suit” or share in any loss with
                     another insurer who has a duty to defend or pay damages arising from same.
                     …


        39.     In addition, the Policy includes an endorsement labeled Exclusion – Products-

Completed Operations Hazard, CG 21 04 11 85, that provides:


        This insurance does not apply to “bodily injury” or “property damage” included within the
        “products-completed operations hazard.”


      DECLARATIONS THAT RUSSELL AND BRODERICK DO NOT QUALIFY AS
        INSUREDS FOR CLAIMS ASSERTED IN THE UNDERYLYING ACTION

 COUNT I – DECLARATION THAT RUSSELL DOES NOT QUALIFY AS AN INSURED
    FOR CLAIMS BROUGHT AGAINST HIM IN THE UNDERLYING ACTION

        40.     The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

39 as if fully stated herein.

        41.     An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

                                                 12
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 13 of 30




are required to defend or indemnify Russell for the claims asserted against him in the Underlying

Action.

          42.    The Policy was issued to R&B, a limited liability company, whose operations are

classified as “Real Estate Development Property – Excluding Products and/or Completed

Operations.”

          43.    Relative to limited liability companies, the Policy considers a company’s members

to be insureds, but only with respect to the conduct of [the company’s] business; the Policy also

considers a company’s managers to be insureds, but only with respect to their duties as your

managers.

          44.    Counts V through VII of the Amended Complaint in the Underlying Action are

against Russell individually, doing business as “Russell Design Associates,” and not against him as

a member or manager of R&B.

          45.    Russell does not qualify as an insured relative to the claims asserted against him in

Counts V, VI, or VII.

          WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

          a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide Russell with a defense relative to all claims

asserted in the Underlying Action against him individually and doing business as Russell Design

Associates (Counts V through VII) because of applicable and controlling language contained in the

Policy.

          b.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify Russell relative to all claims asserted in the




                                                   13
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 14 of 30




Underlying Action against him individually and doing business as Russell Design Associates

(Counts V through VII) because of applicable and controlling language.

          c.    That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.


   COUNT II – DECLARATION THAT BRODERICK DOES NOT QUALIFY AS AN
 INSURED FOR CLAIMS BROUGHT AGAINST HIM IN THE UNDERLYING ACTION

          46.   The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

45 as if fully stated herein.

          47.   An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify Broderick for the claims asserted against him in the Underlying

Action.

          48.   The Policy was issued to R&B, a limited liability company, whose operations are

classified as “Real Estate Development Property – Excluding Products and/or Completed

Operations.”

          49.   Relative to limited liability companies, the Policy considers a company’s members

to be insureds, but only with respect to the conduct of [the company’s] business; the Policy also

considers a company’s managers to be insureds, but only with respect to their duties as your

managers.

          50.   Count IV of the Amended Complaint in the Underlying Action is against Broderick

“as the sole Trustee of the organization of unit owners at the Condominium following the

development and construction,” not as a member or manager of R&B.




                                                 14
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 15 of 30




          51.    Broderick does not qualify as an insured relative to the claim asserted against him in

Counts IV.

          WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

          a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide Broderick with a defense relative to all claims

asserted in the Underlying Action against him as the sole Trustee of the organization of unit owners

at the Condominium following the development and construction (Count IV) because of applicable

and controlling language contained in the Policy.

          b.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify Broderick relative to all claims against him

(Count IV) because of applicable and controlling language.

          c.     That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.

        DECLARATIONS THAT TRINITY DOES NOT QUALIFY AS AN INSURED

COUNT III – DECLARATION THAT TRINITY DOES NOT QUALIFY AS AN INSURED

          52.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

51 as if fully stated herein.

          53.    An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify Trinity for the claims asserted against it in the Underlying

Action.

          54.    Trinity is not a named insured on the Policy that was issued to R&B.

          55.    While they share principals, R&B and Trinity are separate entities.



                                                   15
         Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 16 of 30




        56.     The Policy’s Who Is An Insured section provides: No person or organization is an

insured with respect to the conduct of any current or past partnership, joint venture or limited

liability company that is not shown as a Named Insured in the Declarations.

        57.     Trinity, either as the general contractor retained by R&B, or if considered a partner

or joint venturer with R&B relative to the Project, does not qualify as an insured under the Policy.

        58.     Trinity, as the alleged recipient of fraudulently transferred property and/or as a co-

participant in the allegedly fraudulent transfer, does not qualify as an insured relative to the claim

asserted against it.

        WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

        a.      That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide Trinity with a defense relative to all claims

asserted in the Underlying Action against it (Counts VIII) because of applicable and controlling

language contained in the Policy.

        b.      That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify Trinity relative to all claims asserted in the

Underlying Action because of applicable and controlling language.

        c.      That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.



       DEFECTIVE / DEFICIENT CONSTRUCTION-RELATED DECLARATIONS

   COUNT IV – DECLARATION THAT SOME OR ALL OF THE CLAIMS FOR
DEFECTIVE AND/OR DEFICIENT CONSTRUCTION ARE OUTSIDE THE SCOPE OF
COMMERCIAL GENERAL LIABILITY COVERAGE AND/OR DO NOT QUALIFY FOR
                  COVERAGE UNDER COVERAGE A




                                                   16
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 17 of 30




          59.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

58 as if fully stated herein.

          60.    An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B or its principals for the claims asserted in the Underlying

Action.

          61.    To qualify for coverage under the Policy’s Coverage A, COVERAGE A –

BODILY INJURY AND PROPERTY DAMAGE LIABILITY, the claims against the insured

must involve “bodily injury” or “property damage” caused by an “occurrence” and such “bodily

injury” or “property damage” must occur[ ] during the policy period.

          62.    Some or all of the claims involve allegations of negligent, defective and/or deficient

construction that do not qualify as “property damage” under the Policy.

          63.    Some or all of the claims involve allegations of negligent, defective and/or deficient

construction that, even if deemed to involve “property damage” under the Policy, do not involve

“property damage” caused by an “occurrence.”

          64.    Some or all of the claims of negligent, defective and/or deficient construction fall

outside of the scope of commercial general liability coverage and/or the triggering language as

found in the “Insuring Agreement” provisions to Coverage A and, therefore, do not qualify for

coverage under Coverage A.

          WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

          a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide any party with a defense relative to all claims




                                                  17
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 18 of 30




asserted in the Underlying Action because of applicable and controlling language contained in the

Policy.

          b.      That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any party relative to some or all claims asserted

in the Underlying Action because of applicable and controlling language.

          c.      That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.


   COUNT V – DECLARATION THAT CLAIMS OF “PROPERTY DAMAGE” ARE
 BARRED BY THE EMPLOYEES OF INDEPENDENT CONTRACTORS EXCLUSIONS

          65.     The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

64 as if fully stated herein.

          66.     An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B or its principals for the claims asserted in the Underlying

Action.

          67.     The Policy excludes coverage for any claim for “property damage” [a]rising out of

operations performed for you by independent contractors or your acts or omissions in connection

with your general supervision of such operations.

          68.     All claims in the Underlying Action (with the exception of the Fraudulent Transfer

claim) involve allegations of defects in the design and/or construction of the Condominium

common areas, facilities and/or units, including allegations involving “resultant property damage.”

          69.     All construction work on the Project was performed by subcontractors and sub-

subcontractors.



                                                   18
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 19 of 30




          70.    As R&B was the developer, all of the subcontractors’ and/or sub-subcontractors’

operations were performed for R&B.

          71.    Coverage for all claims against R&B, including claims involving any alleged

resultant damage for which damages are sought in the Underlying Action, is excluded by the

Policy’s Exclusion - Independent Contractors and/or the second sub-section of the CGL Blanket

Endorsement’s “Employees of Independent Contractors” exclusion.

          WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

          a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide any party with a defense to any claim asserted in

the Underlying Action because of applicable and controlling language and/or exclusions contained

in the Policy.

          b.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any defendant for any claim asserted against

them in the Underlying Action because of the Policy’s Independent Contractor exclusions.

          c.     That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.

    COUNT VI – DECLARATION THAT CLAIMS OF “PROPERTY DAMAGE” ARE
      BARRED BY THE PRODUCTS-COMPLETED OPERATIONS EXCLUSION

          72.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

71 as if fully stated herein.

          73.    An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B or its principals for the claims asserted in the Underlying

Action.

                                                  19
            Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 20 of 30




        74.       The Policy excludes coverage for any claim for “property damage” included within

the “products-completed operations hazard.”

        75.       The Policy defines the “products-completed operations hazard” in relevant part to

mean “property damage” occurring away from premises you own or rent and arising out of …

“your work” that is completed, meaning When all of the work called for in your contract has been

completed and/or When that part of the work done at a job site has been put to its intended use by

any person or organization other than another contractor or subcontractor working on the same

project.

        76.       Construction on the Project was completed in the Fall of 2016, and units were sold

beginning in or about November 2016.

        77.       The claims allegedly involving “property damage,” including alleged “resultant

damage,” all arise out of “completed operations” at the Property.

           78.    Coverage for all claims and damages involving alleged “property damage” /

“resultant damage” in the Underlying Action is excluded by the Products-Completed Operations

Hazard exclusion.

           WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

           a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide any party with a defense to any claim asserted in

the Underlying Action because of applicable and controlling language and/or exclusions contained

in the Policy.

        b.        That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any defendant for any claim for “property




                                                  20
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 21 of 30




damage” asserted against them in the Underlying Action because of the Policy’s “Exclusion –

Products-Completed Operations Hazard.”

          c.     That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.

   COUNT VII – DECLARATION THAT ANY “PROPERTY DAMAGE” DEEMED TO
    HAVE OCCURRED BEFORE WORK WAS COMPLETED IS BARRED BY THE
           EXCLUSION “DAMAGE TO PROPERTY,” EXCLUSION j(1)

          79.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

78 as if fully stated herein.

          80.    An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B or its principals for the claims asserted in the Underlying

Action.

          81.    The Policy excludes from Coverage A any claim for damage to:

          j(1)   Property you own, rent or occupy, including costs and expenses incurred by you, or

          any other person, organization or entity, for repair, replacement, enhancement, restoration

          or maintenance of such property for any reason, including prevention of injury to a person

          or damage to another’s property;

          82.    To the extent any claim for “property damage” is deemed not to be included within

the “products-completed operations hazard,” such claim involves property that was damaged while

the Project was ongoing, and, therefore, property that was owned by R&B.

          83.    Any claim for “property damage” that is not excluded by the Exclusion – Products-

Completed Operations is excluded by exclusion j(1) applicable to Coverage A.

          WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:



                                                  21
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 22 of 30




          a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide any party with a defense to any claim asserted in

the Underlying Action because of applicable and controlling language and/or exclusions contained

in the Policy.

          b.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any defendant for any claim for “property

damage” asserted against them in the Underlying Action because of the Policy’s “Damage to

Property,” exclusion j(1).

          c.     That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.


      COUNT VIII – DECLARATION THAT SOME OR ALL OF THE ALLEGEDLY
       DEFICIENT AND/OR DEFECTIVE CONSTRUCTION AND/OR RESULTANT
      “PROPERTY DAMAGE” ARE BARRED BY THE EXCLUSION “DAMAGE TO
            PROPERTY” AND/OR “IMPAIRED PROPERTY” EXCLUSIONS

          84.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

83 as if fully stated herein.

          85.    An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B or its principals for the claims asserted in the Underlying

Action.

          86.    The Policy excludes from Coverage A any claim for any claim for damage to:

                 j(5)    That particular part of real property on which you or any contractors or

                 subcontractors working directly or indirectly on your behalf are performing

                 operations, if the property damage arises out of those operations; or



                                                  22
            Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 23 of 30




                  j(6)     That particular part of any property that must be restored, repaired or

                  replaced because “your work” was incorrectly performed on it.

           87.    The Policy also excludes from Coverage A any claim for “property damage” to

                  m.       impaired property” or property that has not been physically injured, arising

                  out of: … a defect, deficiency, inadequacy, or dangerous condition in … “your

                  work.”

           88.    The Trustees allege that they have incurred and will incur expenses, and have

suffered damage, based on design and construction defects relative to work performed on the

Project.

        89.       Some or all of the claims of negligent, defective and/or deficient construction and

resultant property damage are excluded from Coverage A by the exclusions for “Damage to

Property” (exclusions j(5) and/or j(6)) and/or “Damage to Impaired Property or Property Not

Physically Injured” (exclusion m).

           WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

           a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide R&B or its principals with a defense relative to all

claims asserted in the Underlying Action because of applicable and controlling language and/or

exclusions contained in the Policy.

           b.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify relative to some or all claims asserted in the

Underlying Action because of Policy’s “Damage to Property” exclusions (j(5) and/or j(6)) and/or

“Damage to Impaired Property or Property Not Physically Injured,” exclusion m.




                                                    23
            Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 24 of 30




          c.     That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.

                                DESIGN-RELATED DECLARATIONS

   COUNT IX – DECLARATION THAT ALL CLAIMS RELATING TO ALLEGEDLY
       DEFICIENT AND/OR DEFECTIVE DESIGN ARE BARRED BY THE
                    “CLASSIFICATION LIMITATION”

          90.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

89 as if fully stated herein.

           91.   An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B or its principals for the claims asserted in the Underlying

Action.

           92.   By endorsement, the Policy’s coverage is specifically limited to those operations

described by the classification(s) in the Commercial General Liability Coverage Part Declarations.

This policy does not apply to any operations not specifically listed in the Commercial General

Liability Coverage Part Declarations or endorsed hereon.

           93.   The Policy’s Declarations classify R&B’s operations as “Real Estate Development

Property – Excluding Products and/or Completed Operations.”

           94.   R&B’s operations as described in the Commercial General Liability Coverage Part

Declarations do not include design or architectural services.

          95.    The Trustees allege that they have incurred and will incur expenses, and have

suffered damage, based on design and construction defects relative to work performed on the

Project.




                                                  24
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 25 of 30




          96.    All of the claims of negligent, defective and/or deficient design and resultant

property damage related to design deficiencies are precluded by the Classification Limitation.

          WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

          a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide a defense to any party relative to all claims

asserted in the Underlying Action because of applicable and controlling and/or exclusionary or

limiting language contained in the Policy.

          b.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any party relative to all design-related claims

asserted in the Underlying Action because of the Classification Limitation.

          c.     That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.

    COUNT X – DECLARATION THAT ALL CLAIMS RELATING TO ALLEGEDLY
        DEFICIENT AND/OR DEFECTIVE DESIGN ARE BARRED BY THE
                  “PROFESSIONAL SERVICES EXCLUSION”

          97.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

96 as if fully stated herein.

          98.    An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B or its principals for the claims asserted in the Underlying

Action.

          99.    The Policy excludes from coverage any “property damage” arising out of failure to

render any type of professional service.

          100.   Architecture and design involve professional services.



                                                  25
            Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 26 of 30




        101.      The Trustees allege that they have incurred and will incur expenses, and have

suffered damage, based on design and construction defects relative to work performed on the

Project.

        102.      All of the claims of negligent, defective and/or deficient design and resultant

property damage related to design deficiencies are excluded by the Professional Services

Exclusion.

        WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

        a.        That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide a defense to any party relative to all claims

asserted in the Underlying Action because of applicable and controlling language and/or exclusions

contained in the Policy.

        b.        That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any party relative to all design-related claims

asserted in the Underlying Action because of the Professional Services Exclusion.

        c.        That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.

                   FRAUDULENT TRANSFER-RELATED DECLARATIONS

 COUNT XI – DECLARATION THAT THE ALLEGED FRAUDULENT TRANSFER OF
 THE COMMERCIAL UNIT OCCURRED OUTSIDE OF THE POLICY’S EFFECTIVE
                              DATES

        103.      The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

102 as if fully stated herein.

           104.   An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616



                                                   26
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 27 of 30




are required to defend or indemnify R&B, its principals, or Trinity for the claims asserted in the

Underlying Action.

          105.   The Policy’s liability coverage requires either “bodily injury” or “property damage”

caused by an “occurrence” during the Policy’s effective dates, or a specifically enumerated

“personal and advertising injury” offense committed during the Policy’s effective dates.

          106.   The Trust asserts a count for Fraudulent Transfer against R&B and Trinity based on

the conveyance of the Commercial Unit developed in the Project on or about January 17, 2018.

          107.   The Policy’s effective dates, as extended by endorsements, are November 12, 2014

through October 31, 2016.

          108.   The alleged Fraudulent Transfer occurred or was committed after the Policy’s

effective dates and, therefore, fails to trigger any potential coverage under Coverage A or

Coverage B.

          WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

          a.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide a defense to any party relative to all claims

asserted in the Underlying Action because of applicable and controlling language contained in the

Policy.

          b.     That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any party relative to the Fraudulent Transfer

claim(s) asserted in the Underlying Action because the transfer is alleged to have occurred and/or

the fraud to have been committed outside the Policy’s effective dates.

          c.     That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.



                                                  27
         Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 28 of 30




 COUNT XII – DECLARATION THAT ALL CLAIMS RELATING TO THE ALLEGED
 FRAUDULENT TRANSFER OF THE COMMERCIAL UNIT FALL OUTSIDE OF THE
                POLICY’S GENERAL LIABILITY COVERAGE

        109.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

108 as if fully stated herein.

        110.    An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B, its principals, or Trinity for the claims asserted in the

Underlying Action.

        111.    The Policy’s liability coverage requires either “bodily injury” or “property damage”

caused by an “occurrence” during the Policy’s effective dates, or a specifically enumerated

“personal and advertising injury” offense committed during the Policy’s effective dates.

        112.    The Trust alleges that R&B conveyed the Commercial Unit “with actual intent to

hinder, delay or defraud the [Trust].”

        113.    The alleged fraudulent transfer does not involve an accidental “occurrence.”

        114.    Relative to its count for Fraudulent Transfer, the Trust seeks an order to “return the

asset to the hands of R&B Investments, LLC.”

        115.    The claim for fraudulent transfer does not seek damages because of “bodily

injury” or “property damage,” and is therefore outside the scope of Coverage A.

        116.    The claim for fraudulent transfer does not involve any of the specifically

enumerated “personal and advertising injury” offenses, and is therefore outside the scope of

Coverage B.

        WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:




                                                 28
         Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 29 of 30




        a.      That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide a defense to any party relative to all claims

asserted in the Underlying Action because of applicable and controlling language and/or exclusions

contained in the Policy.

        b.      That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any party relative to the Fraudulent Transfer

claim(s) asserted in the Underlying Action because the allegations do not state or suggest a claim

within the scope of Coverage A or Coverage B.

        c.      That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.


 COUNT XIII – DECLARATION THAT ALL CLAIMS RELATING TO THE ALLEGED
FRAUDULENT TRANSFER OF THE COMMERCIAL UNIT ARE PRECLUDED UNDER
   COVERAGE A BY THE “EXPECTED OR INTENDED INJURY” EXCLUSION

        117.    The Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

116 as if fully stated herein.

        118.    An actual controversy within the jurisdiction of this Court exists between the parties

as to whether or not Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

are required to defend or indemnify R&B, its principals, or Trinity for the claims asserted in the

Underlying Action.

        119.    The Policy excludes from Coverage A any “Bodily injury” or “property damage”

expected or intended from the standpoint of the insured.

        120.    Count VIII of the Amended Complaint alleges that R&B conveyed the Commercial

Unit “with actual intent to hinder, delay or defraud the [Trust].”.

        121.    The count for Fraudulent Transfer alleges an expected or intended injury.

                                                 29
           Case 1:21-cv-10848-NMG Document 1 Filed 05/21/21 Page 30 of 30




         122.      The claim(s) for Fraudulent Transfer are excluded from Coverage A by the

Expected or Intended Injury Exclusion.

         WHEREFORE, the plaintiffs, Underwriters, request a judgment declaring as follows:

         a.        That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to provide a defense to any party relative to all claims

asserted in the Underlying Action because of applicable and controlling language and/or exclusions

contained in the Policy.

         b.        That under the Policy, Certain Underwriters at Lloyd’s, London subscribing to

Policy QML1443616 are not required to indemnify any party relative to Fraudulent Transfer

claim(s) asserted in the Underlying Action because of the Expected or Intended Injury Exclusion.

         c.        That Certain Underwriters at Lloyd’s, London subscribing to Policy QML1443616

be awarded all other relief allowed by law or equity which the Court deems appropriate and just.


       THE PLAINTIFFS CLAIM A TRIAL BY JURY ON ALL ISSUES SO TRIABLE



                                                      Certain Underwriters at Lloyd’s, London,
                                                      By Their Attorney:


Dated: May 21, 2021                                          /s/ Thomas B. Farrey, III
                                                      THOMAS B. FARREY, III
                                                      JAMES P. McLARNON, JR
                                                      Burns & Farrey, P.C.
                                                      446 Main Street, 22nd Floor
                                                      Worcester, MA 01608
                                                      Tel.: 508.756.6288
                                                      BBO: 159880 / 634568
                                                      EMail: farrey@burnsandfarrey.com
                                                             mclarnon@burnsandfarrey.com
JPM/
(LO409)
4815-2523-3893, v. 1



                                                 30
